Opinion issued January 5,
2012.
 

 
 
 
 
 
 
In
The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-10-01036-CR
____________
 




DAVID WAYNE POPE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from the 263rd
District Court
Harris County, Texas
Trial Court Cause No. 1271810
 
 

MEMORANDUM
OPINION




          Appellant, David Wayne Pope, has filed
a motion to withdraw the appeal.   The
motion complies with Texas Rule of Appellate Procedure 42.2(a).  See
Tex. R. App. P. 42.2(a).  We have not issued a decision in the appeal.  The Clerk of this Court has sent a duplicate
copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the
mandate within 10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.
 
Do not publish. 
Tex. R. App. P.
47.2(b).